Peyatel, J.,
dissenting. While I agree with the majority that all years of active military service must be considered “years of service” for purposes of R. 0. 3317.13, up to a maximum of five years, even though the service took place prior to graduation and certification, I disagree with the appellate court’s granting of summary judgment in favor of appellee. It is my considered opinion that a genuine issue as to a material fact exists concerning whether appellee waived his right to military service credit by commencing his employment without any reservation of rights and continuing to accept the salary paid by the board as full and complete compliance with his contract. Footnote two of the majority’s opinion relies upon the conclusion of the trial judge, that the affidavits presented along with the cross-motions for summary judgment did not give rise to “any genuine issue of a material fact.” Reliance on this finding of the trial judge is misplaced because, in so concluding, the trial judge was proceeding upon an erroneous application of R. C. 3317.13. I would remand the cause to the trial court.